DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a wind direction acquisition unit,” “a criterial correlation unit,” etc. in claim(s) 1-7.  Each of the “units” recited in claims 1-7 lacks structural limitation within the claims, making them functionally nonce terms.  For example, the limitation “a wind direction acquisition unit” carries no inherent structural limitations.  Each of the nonce terms is followed by the transitional phrase “configured to” (or similar language) and then proceeds to recite the intended function of the respective unit.  None of these functional limitations would appear to contain structural limitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structures, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See the table below for detailed explanations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Limitation
Explanation
1
wind direction acquisition unit
the only structural discussion of this unit within the Specification as filed states “… the wind direction acquisition unit 12 is connected to the anemoscope 8w …” and thus the anemoscope cannot be considered the structure of the unit; the Specification is devoid of any other structures which may perform the function recited
1
criterial correlation acquisition unit
the Specification is devoid of any discussion on structures that may perform the function recited
1
set value changing unit
the Specification is devoid of any discussion on structures that may perform the function recited
1
power generation amount acquisition unit
the Specification is devoid of any discussion on structures that may perform the function recited
1
target power generation amount estimation unit
the Specification is devoid of any discussion on structures that may perform the function recited
1
evaluation unit
the Specification is devoid of any discussion on structures that may perform the function recited
3
criterial correlation generation unit
the Specification is devoid of any discussion on structures that may perform the function recited
4
wind direction change unit
the Specification is devoid of any discussion on structures that may perform the function recited
5
setting adoption unit
the Specification is devoid of any discussion on structures that may perform the function recited




(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation “a target power generation amount estimation unit configured to calculate, based on the criterial correlation and the reference power generation amount acquired after the change, an estimated value before the change of the target power generation amount which corresponds to the reference power generation amount acquired after the change …” in lines 20-24 of the claim as filed.  
First, it is unclear how the unit may calculate an estimated value based on data that has not yet been sent or acquired.  It would appear that the unit is calculating “an estimated value” before a change based on “the reference power generation amount acquired after the change.”  If the information has not been acquired then the unit cannot utilize it. 
Second, it is unclear which “change” is referenced in later parts of the claim.  Applicant recites “a set value changing unit configured to change a set value” as well as “the change of the target power generation amount”; the claim does not disclose any circumstance in which the “target power generation amount” is changed.  This lack of clarity also makes it unclear whether the “target power generation amount” of lines 17-18 is “measured after the change” or whether only the “reference power generation amount” is measured after the change.

In addition to the above, the claim appears to have some clarity issues related to the naming of elements.  For example, Applicant recites “a target power generation amount” in line 9.  Applicant then recites another “a target power generation amount” in line 24.  The instance in line 24 is followed by “after the change,” making it unclear whether the instance of line 24 is meant to refer to the instance of line 9, or to create a new element.  If Applicant intends the latter, another issue of clarity is raised because Applicant has not recited how “a target power generation amount after the change” is determined or acquired.  At most, “the target power generation amount after the change” is compared against “the estimated value before the change,” but this does not provide any clarity on how the target power generation amount is first acquired.  
Finally, the claim recites “n (n is an integer greater than or equal to 2)” in lines 11-12 of the claim as filed.  The parenthetical phrase renders the claim indefinite because it is unclear whether the limitation is intended to be limiting.  Parentheticals within a claim should typically only be used to indicate an element within the figures.  Furthermore, parentheticals are typically for content that is not crucial to understanding the sentence the parenthetical is in.  Because it is unclear whether or not Applicant intends for the parenthetical phrase to be limiting, the claim is indefinite.
Independent claims 6 and 7 each recite limitations similar to those of claim 1, and thus the rejection above applies, mutatis mutandis, to both claims 6 and 7.  Dependent claims 2-5 each depend from claim 1 and are thus rejected for at least the same reasons.
A prior art search has been conducted, however, the number of issues related to clarity and scope prevent an application of prior art to the instant claims.  Those references that Examiner finds to be relevant to portions of the instant application will be included in the Conclusion section of this action.  THIS IS NOT AN INDICATION OF ALLOWABLE SUBJECT MATTER.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0320667 (“Beltoft”), as best understood by Examiner.
Regarding claim 1, Beltoft discloses:

a wind direction acquisition unit configured to acquire a wind direction acting on the wind turbine group (implied, para. [0053] discusses the advantageous effects of determining the direction of the wind acting on the farm); 
a criterial correlation acquisition unit configured to acquire a criterial correlation between a target power generation amount by a target wind turbine group and a reference power generation amount by a reference wind turbine group (para. [0065] discusses a transfer function that is generated to establish “a relationship between … the target wind turbine and … the reference wind turbines”), the target wind turbine group being the wind turbine group of an evaluation target having, as members, multiple wind turbines disposed along the acquired wind direction (para. [0064]), the reference wind turbine group having, as members, the wind turbines which are not the members of the target wind turbine group and are disposed alone the wind direction (FIG 1); 
a set value changing unit configured to change a set value of an output control parameter of at least one of the wind turbines in the target wind turbine group (paras. [0066-70] discuss the “power upgrade” of at least a target wind turbine based on the transfer functions); 
a power generation amount acquisition unit configured to acquire the target power generation amount and reference power generation amount measured after the 
a target power generation amount estimation unit configured to calculate, based on the criterial correlation and the reference power generation amount acquired after the change, an estimated value before the change of the target power generation amount which corresponds to the reference power generation amount acquired after the change (the transfer function defines a relationship between reference and target groups, the amounts after the change being dependent upon the transfer function both before and after the power upgrade/change); and
an evaluation unit configured to evaluate a target power generation amount after the change based on a comparison between the target power generation amount after the change and the estimated value before the change (paras. [0068-70]).  

	While Beltoft may not explicitly disclose each and every limitation of the instant claim, those limitations are at least implicit (as detailed above) and thus Beltoft discloses each and every limitation of the instant claim either explicitly or implicitly.
Regarding claim 2
Regarding claim 3, Beltoft discloses the limitations as set forth in claim 1 and further discloses a criterial correlation generation unit configured to generate the criterial correlation for each of a plurality of combinations of the target wind turbine group and the reference wind turbine group each having the members determined in advance in accordance with a corresponding one of a plurality of wind directions, wherein the criterial correlation acquisition unit acquires the criterial correlation with respect to the combinations according to the acquired wind direction (implicit from para. [0053]).
Regarding claim 4, Beltoft discloses the limitations as set forth in claim 1 and further discloses a criterial correlation generation unit configured to generate the criterial correlation for each of a plurality of combinations of the target wind turbine group and the reference wind turbine group each having the members determined in advance in accordance with a corresponding one of a plurality of wind directions, and a wind direction change detection unit configured to detect a change in the wind direction, wherein, if the change in the wind direction is detected, the criterial correlation acquisition unit acquires the criterial correlation according to the wind direction after the change (implicit from para. [0053]; because the performance may vary “significantly, depending on the direction of the wind” it is necessary to continually monitor the wind direction and adjust the transfer functions accordingly).
Regarding claim 5, Beltoft discloses the limitations as set forth in claim 1 and further discloses a setting adoption unit configured to specify, based on an evaluation result of the evaluation unit, a position of a setting change wind turbine and to change a set value of the output control parameter of the wind turbine in the reference wind turbine group corresponding to the specified position to the set value after the setting change wind turbine is 
Regarding claims 6-7, Beltoft recites a method and storage medium for said method, wherein the method is merely a method of operating the device according to claim 1.  As such, the rejection of claim 1 applies, mutatis mutandis, to both claims 6 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/THOMAS K QUIGLEY/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832